                            UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MISSOURI IN THE
                               SOUTHWESTERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                        Plaintiff,                  )
                                                    )   Civil No. 19-5031
       vs.                                          )
                                                    )
                                                    )
                                                    )   COMPLAINT
DYNO NOBEL, INC.,                                   )
                                                    )
                      Defendant.                    )
                                                    )
                                                    )


       The United States of America (United States), by the authority of the Attorney General of

the United States, on behalf of the United States Environmental Protection Agency (EPA),

alleges as follows:

                                     NATURE OF ACTION
       1.       This is a civil action for injunctive relief and penalties brought against Dyno

Nobel, Inc. (Dyno) for violations of the Clean Water Act (CWA), 33 U.S.C. §§ 1311(a) and

1342, and the Resource Conservation and Recovery Act (RCRA), 42 U.S.C. §§ 6922 and 6925.

The United States seeks: 1) injunctive relief to stop Dyno’s ongoing violations of the CWA and

RCRA, including discharges of pollutants to waters of the United States in violation of the

relevant National Pollutant Discharge Elimination System (NPDES) permits and the illegal

disposal of hazardous waste, and 2) civil penalties for Defendant’s past and ongoing violations of

the CWA and RCRA at its Carthage, Missouri and Louisiana, Missouri facilities.




            Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 1 of 30
                                 JURISDICTION AND VENUE
       2.       This Court has jurisdiction over the subject matter of this action and over the

Defendant pursuant to 28 U.S.C. §§ 1331, 1345, and 1355, 33 U.S.C. § 1319(b), and 42 U.S.C.

§ 6928.

       3.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1395, 33

U.S.C. § 1319(b), and 42 U.S.C. § 6928 because events giving rise to this action arose within this

judicial district, and because Defendant owns and operates a facility within this district.

       4.       Notice of the commencement of this action has been provided to the State of

Missouri pursuant to 33 U.S.C. § 1319(b) and 42 U.S.C. § 6928(a)(2).

       5.       Authority to bring this civil action is vested with the Attorney General of the

United States, pursuant to 28 U.S.C. §§ 516 and 519, 33 U.S.C. § 1366, and 42 U.S.C. § 6979b.

                                          DEFENDANT

       6.       Defendant Dyno is a Delaware corporation that at all times relevant to this

Complaint owned and operated facilities in Carthage, Missouri and Louisiana, Missouri.

       7.       Dyno is a “person” as defined by 33 U.S.C. § 1362(5) and 42 U.S.C. § 6903(15).

                             CWA STATUTORY BACKGROUND

       8.       The CWA prohibits the discharge of any pollutant by any person except as in

compliance with the CWA. 33 U.S.C. § 1311(a).

       9.       The CWA defines “discharge of a pollutant” as any addition of any pollutant to

navigable waters from any point source, 33 U.S.C. § 1362(12); “person” to include corporations,

municipalities, and political subdivisions of a State, 33 U.S.C. § 1362(5); “point source” as any

discernible, confined and discrete conveyance, including any pipe, ditch or channel, from which

pollutants are or may be discharged, 33 U.S.C. § 1362(14); and “navigable waters” as the waters

of the United States, 33 U.S.C. § 1362(7).

                                                  2
            Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 2 of 30
        10.     The CWA broadly defines “pollutant” to include “solid waste . . . chemical

wastes, biological materials . . . heat . . . and industrial, municipal, and agricultural waste

discharged into water.” 33 U.S.C. § 1362(6).

        11.     Authorized states may issue NPDES permits authorizing discharges of pollutants

otherwise prohibited under the CWA. 33 U.S.C. § 1342(b).

        12.     At all relevant times, the State of Missouri has been and continues to be

authorized by the Administrator of the EPA to implement the NPDES permit program for

discharges into navigable waters within its jurisdiction. 33 U.S.C. § 1342(b).

        13.     Pursuant to 33 U.S.C. §§ 1319 and 1342(i), EPA retains authority, concurrent

with authorized state NPDES programs, to enforce state-issued permits.

        14.     Pursuant to 33 U.S.C. §§ 1319(b) and (d), EPA is authorized to bring a civil

action seeking appropriate injunctive relief and civil penalties for violations of an NPDES Permit

issued by a State.

                             RCRA STATUTORY BACKGROUND

        15.     Federal regulation of hazardous waste is primarily based on RCRA, which

establishes a “cradle to grave” program to be administered by the Administrator of EPA and by

authorized states for regulating the generation, transportation, treatment, storage, and disposal of

hazardous waste. See 42 U.S.C. § 6901 et seq. Pursuant to its authority under RCRA, EPA has

promulgated regulations at 40 C.F.R. Parts 260-280 applicable to hazardous waste generators,

transporters, and owners and operators of treatment, storage and disposal facilities.

        16.     RCRA Section 3006, 42 U.S.C. § 6926, provides that a state may obtain federal

authorization to administer the RCRA hazardous waste program in that state. At all relevant




                                                   3
          Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 3 of 30
times, the State of Missouri has been and continues to be authorized by the Administrator of the

EPA to implement a hazardous waste program under RCRA. 42 U.S.C. § 6926(b).

       17.     The requirements of the Missouri hazardous waste program are found in the

Missouri Hazardous Waste Management Law, Mo. Rev. Stat. §§ 260.350 to 260.433, and its

implementing regulations.

       18.     Although the EPA has granted the State authority to enforce its own hazardous

waste program, the EPA retains jurisdiction and authority to initiate an independent enforcement

action pursuant to 42 U.S.C. § 6928(a)(2), to address violations of the requirements of the

authorized state program, upon notification to the State of Missouri.

       19.     The State’s authorized hazardous waste program operates in lieu of the federal

RCRA program, so the United States hereby enforces the state provisions. The State of Missouri

enacted many of its regulations by reference to the federal regulations, making the federal

citations useful for reference.

       20.     Pursuant to 40 C.F.R. § 261.2, as incorporated in the Missouri Code of State

Regulations Annotated (Mo. Code Regs. Ann. Tit. 10, § 25-4.261(1)), “solid waste” is defined as

any discarded material that is not otherwise excluded under 40 C.F.R. § 261.4(a) or that is not

excluded by a variance or by a non-waste determination. A “discarded material” includes any

material which is abandoned, recycled, or inherently waste-like. 40 C.F.R. § 261.2(a)(i), as

incorporated in Mo. Code Regs. Ann. Tit. 10, § 25-4.261(1).

       21.     A solid waste is a hazardous waste if it is not excluded from regulation as a

hazardous waste under 40 C.F.R. § 261.4(b), and it exhibits any of the characteristics of

hazardous waste identified in Subpart C of 40 C.F.R. Part 261 or it is listed in Subpart D of 40




                                                4
         Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 4 of 30
C.F.R. Part 261. See 40 C.F.R. § 261.20, as incorporated in Mo. Code Regs. Ann. Tit. 10, § 25-

4.261(1).

        22.     Characteristic hazardous wastes are assigned “D” codes in 40 C.F.R. Part 261

Subpart C depending on the specific hazardous characteristic that the waste exhibits.

        23.     Pursuant to 40 C.F.R. § 261.24, as incorporated in Mo. Code Regs. Ann. Tit. 10,

§ 25-4.261(1), a solid waste exhibits the “characteristic of toxicity” and therefore constitutes

hazardous waste if it contains any of the contaminants listed in § 261.24 at or above

concentrations specified in § 261.24.

        24.     Pursuant to 40 C.F.R. § 261.24, as incorporated in Mo. Code Regs. Ann. Tit. 10,

§ 25-4.261(1), lead is a contaminant that has been assigned the EPA hazardous waste number

D008, and a solid waste constitutes a hazardous waste if the lead concentration in the waste

equals or exceeds 5.0 mg/L, when using the sampling method specified in the regulation.

        25.     Pursuant to 40 C.F.R. § 261.21(a)(4), as incorporated in Mo. Code Regs. Ann. Tit.

10, § 25-4.261(1), a solid waste exhibits the “characteristic of ignitability” and therefore

constitutes hazardous waste if it is an oxidizer, including but not limited to a “nitrate.”

        26.     Pursuant to 40 C.F.R. § 261.23, as incorporated in Mo. Code Regs. Ann. Tit. 10,
§ 25-4.261(1), a solid waste exhibits the “characteristic of reactivity” and therefore constitutes
hazardous waste if it has any of the listed properties including: “(6) [i]t is capable of detonation
or explosive reaction if it is subjected to a strong initiating source or if heated under
confinement.”
        27.     Pursuant to 40 C.F.R. § 261.21(a)(4) and 261.23, as incorporated in Mo. Code

Regs. Ann. Tit. 10, § 25-4.261(1), ammonium nitrate is a contaminant that has been assigned the

EPA hazardous waste numbers D001 and D003, and it is a hazardous waste with the

characteristics of ignitability and reactivity.



                                                   5
            Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 5 of 30
         28.    Pursuant to 40 C.F.R. § 261.21(a)(4) and 261.23, as incorporated in Mo. Code

Regs. Ann. Tit. 10, § 25-4.261(1), pentaerythritol tetranitrate (PETN) is a contaminant that has

been assigned the EPA hazardous waste numbers D001 and D003, and it is a hazardous waste

with the characteristics of ignitability and reactivity.

         29.    Pink water is wastewater from trinitrotoluene (TNT) operations. Pursuant to 40

C.F.R. § 261.32, as incorporated in Mo. Code Regs. Ann. Tit. 10, § 25-4.261(1), pink water from

TNT operations is a listed hazardous waste (waste code K047) because of its characteristic of

reactivity.

         30.    Pursuant to Mo. Rev. Stat. § 260.360, a “generator” is defined as “any person who

produces waste.”

         31.    Pursuant to RCRA Sections 3005(a)-(d), 42 U.S.C. § 6925(a)-(d), 40 C.F.R.

§§ 270.1(b) & (c), facilities that treat, store, or dispose of hazardous waste are required to obtain

a permit in order to operate lawfully, unless they are authorized to operate under “interim status”

conferred under RCRA Section 3005(e), 42 U.S.C. § 6925(e).

         32.    Pursuant to 40 C.F.R. § 262.34(a), as incorporated in Mo. Code Regs. Ann. Tit.

10, § 25-5.262(1), a generator of greater than 1,000 kilograms of hazardous waste in a calendar

month is a large quantity generator (LQG) and may accumulate hazardous waste on-site for 90

days or less without a permit or without having interim status provided that the generator

complies with the management requirements listed in 40 C.F.R. § 262.34(a) (hereinafter the

LQG permit exemption).

         33.    Pursuant to 40 C.F.R. § 262.11, as incorporated in Mo. Code Regs. Ann. Tit. 10,

§ 25-5.262(1), a person that generates a solid waste must determine if that waste is a hazardous

waste.



                                                   6
          Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 6 of 30
       34.     Pursuant to 40 C.F.R. § 262.34(a)(3), as incorporated in Mo. Code Regs. Ann. Tit.

10, § 25-5.262(1), a condition of the LQG permit exemption is that a generator must mark each

container of hazardous waste clearly with the words “Hazardous Waste.”

       35.     Pursuant to 40 C.F.R. § 262.34(a)(2), as incorporated in Mo. Code Regs. Ann. Tit.

10, § 25-5.262(1), a condition of the LQG permit exemption is that a generator must mark each

container of hazardous waste with an accumulation start date.

       36.     Pursuant to 40 C.F.R. § 262.34(a)(4), as incorporated in Mo. Code Regs. Ann. Tit.

10, § 25-5.262(1), a condition of the LQG permit exemption is that a generator must comply

with a number of regulations including 40 C.F.R. § 265.51, which requires each owner or

operator to have a contingency plan with the elements described in 40 C.F.R. § 265.52.

       37.     EPA may enforce the provisions of RCRA and its regulations and the federally-

approved Missouri hazardous waste program by filing a civil action in United States District

Court seeking civil penalties and injunctive relief. 42 U.S.C. § 6928.

                                 GENERAL ALLEGATIONS

       38.     Dyno owns and operates the Carthage Facility located at 17562 Gum Road,

Carthage, Missouri.

       39.     At the Carthage Facility, Dyno manufactures commercial explosives, such as

dynamite, emulsions explosives, and cast boosters, and related products.

       40.     Dyno owns and operates the Louisiana Facility located at 11025 Highway D in

Louisiana, Missouri.

       41.     At the Louisiana Facility, Dyno manufactures nitric acid, ammonium nitrate, and

related raw material for the explosives industry.




                                                    7
         Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 7 of 30
       42.     During all times relevant to this Complaint, Dyno discharged wastewaters

containing “pollutants,” within the meaning of 33 U.S.C. § 1362(6), into Center Creek,

tributaries of Center Creek, Buffalo Creek, and the Mississippi River.

       43.     Each of the tributaries of Center Creek, Buffalo Creek, and the Mississippi River

is a “navigable water” and a “water of the United States” under 33 U.S.C. § 1362(7) and 40

C.F.R. § 122.2.

       44.     The wastewaters from the Carthage Facility and the Louisiana Facility contain

“pollutants” as defined by 33 U.S.C. § 1362(6), including, but not limited to, Biochemical

Oxygen Demand (BOD), E. coli, ammonia, nitrate, nitroglycerin, heat, oil and grease, excessive

pH, total suspended solids (TSS), TNT, and PETN.

       45.     The outfall pipes that discharge from the Carthage Facility into Center Creek and

its tributaries are “point sources” within the meaning of the CWA. 33 U.S.C. § 1362(14).

       46.     The outfall pipes that discharge from the Louisiana Facility into Buffalo Creek

and the Mississippi River are “point sources” within the meaning of the CWA. 33 U.S.C.

§ 1362(14).

       47.     On September 12, 2008, the State of Missouri issued NPDES Permit MO-

0002402 to Dyno (Previous Carthage Permit), and that permit was effective at the Carthage

Facility to August 1, 2015.

       48.     On August 1, 2015, the State of Missouri renewed NPDES Permit MO-0002402

(Current Carthage Permit) with some changes from the 2008 NPDES Permit, including the

addition of stormwater requirements, and that permit remains in effect at the Carthage Facility.




                                                8
         Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 8 of 30
          49.   On March 2, 2012, the State of Missouri issued NPDES Permit MO-0105783

(Louisiana Permit) to Dyno. That permit was modified on November 5, 2014, and that permit

remains in effect at the Louisiana Facility.

          50.   The Previous Carthage Permit, Current Carthage Permit, and Louisiana Permit

each contain effluent limitations. Effluent limitations, as defined in 33 U.S.C. § 1362(11), are

restrictions on the quantity, rate, and concentration of chemical, physical, biological, and other

constituents of wastewater discharges into navigable waters of the United States.

                                FIRST CLAIM FOR RELIEF
                 (Discharges of Pollutants in Violation of Effluent Limitations of
                        NPDES Permit Requirements at Both Facilities)

          51.   The United States realleges paragraphs 1 through 50 above as if fully set forth

herein.

          52.   The Previous Carthage Permit and the Current Carthage Permit contain effluent

limitations for TSS, oil and grease, ammonia, nitrate, and nitroglycerin.

          53.   The Louisiana Permit contains effluent limitations for BOD, E.coli, ammonia,

nitrate, pH, and temperature.

          54.   Between June 2011 and August 2017, Dyno discharged wastewater and

stormwater into Center Creek, its tributaries, Buffalo Creek, and the Mississippi River on

numerous occasions, in violation of its NPDES permits. As further detailed in Appendix A,

Dyno discharged TSS, oil and grease, ammonia, nitrate, pH, and nitroglycerin on at least

nineteen occasions in excess of the limits included in the Previous and Current Carthage Permits,

and Dyno discharged BOD, E.coli, ammonia, nitrate, pH, Oil & Grease and heat on fifty-eight

occasions in excess of the limits included in the Louisiana Permit.




                                                 9
           Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 9 of 30
          55.    Dyno is therefore in violation of its NPDES permits and 33 U.S.C. §§ 1311 and

1342.

          56.    Each day of each illegal discharge of pollutants is a separate violation of 33

U.S.C. § 1311.

          57.    Unless enjoined, Dyno will continue to discharge pollutants in excess of its

effluent limits into waters of the United States.

          58.    Pursuant to 33 U.S.C. §§ 1319(b) and (d), Dyno is liable for injunctive relief and

civil penalties. Maximum civil penalties for violations of the CWA are established by 33 U.S.C.

§ 1319(d) and 40 C.F.R. § 19.4, including violations of any condition or limitation in an NPDES

permit. The maximum civil penalty per day per violation of the CWA is $37,500 for violations

occurring on or before November 2, 2015, $51,570 per day per CWA violation occurring after

November 2, 2015, and $52,414 per day per CWA violation occurring after January 15, 2017.

                               SECOND CLAIM FOR RELIEF
                 (Unauthorized Discharges of Wastewater at the Carthage Facility)

          59.    The United States realleges paragraphs 1 through 50 above as if fully set forth

herein.

          60.    As of August 2014, Dyno was discharging untreated wastewater into Center

Creek from a number of pipes protruding from the creek bank and surrounding hillside that were

not identified in the Previous Carthage Permit as authorized outfalls. The Current Carthage

Permit did not identify these pipes as outfalls either.

          61.    Dyno does not currently have, and never had, an NDPES permit that authorizes

discharges from these unidentified pipes. The discharge from these unidentified pipes is not

permitted or otherwise authorized by the Clean Water Act, or other federal, state or local law or

regulation.


                                                    10
           Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 10 of 30
       62.       In October 2016, Dyno was discharging PETN from Carthage Facility’s outfall

004.

       63.       Dyno does not currently have, and never had, an NDPES permit that authorizes

PETN discharges from outfall 004. The PETN discharged from outfall 004 is not permitted or

otherwise authorized by the Clean Water Act, or other federal, state or local law or regulation.

       64.       As of August 2014, Dyno was discharging zinc from Carthage Facility’s outfall

010.

       65.       Dyno does not currently have, and never had, an NDPES permit that authorizes

zinc discharges from outfall 010. The zinc discharged from outfall 010 is not permitted or

otherwise authorized by the Clean Water Act, or other federal, state or local law or regulation.

       66.       Each day of each illegal discharge is a separate violation of 33 U.S.C. § 1311.

       67.       Unless enjoined, Dyno will continue to discharge pollutants into waters of the

United States.

       68.       Pursuant to 33 U.S.C. §§ 1319(b) and (d), Dyno is liable for injunctive relief and

civil penalties. Maximum civil penalties for violations of the CWA are established by 33 U.S.C.

§ 1319(d) and 40 C.F.R. § 19.4, including discharges unauthorized by an NPDES permit. The

maximum civil penalty per day per violation of the CWA is $37,500 for violations occurring on

or before November 2, 2015, $51,570 per day per CWA violation occurring after November 2,

2015, and $52,414 per day per CWA violation occurring after January 15, 2017.




                                                 11
        Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 11 of 30
                               THIRD CLAIM FOR RELIEF
(Violations of the Sampling and Monitoring Requirements of NPDES Permits at Both Facilities)

          69.   The United States realleges paragraphs 1 through 50 above as if fully set forth

herein.

          70.   The three NPDES permits require Dyno to maintain records at each facility with a

minimum amount of information concerning effluent monitoring, including date, time, and

location where the sample was collected, and the results of analysis. See Standard Condition

I.A.5, Previous Carthage Permit; Standard Condition I.A.5, Louisiana Permit; and Standard

Condition I.A.2, Current Carthage Permit.

          71.   The three NPDES permits require Dyno to retain records at each facility for a

minimum of five years. See Standard Condition I.A.7, Previous Carthage Permit; Standard

Condition I.A.7, Louisiana Permit; and Standard Condition I.A.5, Current Carthage Permit.

          72.   The three NPDES permits require Dyno to sample its water and to use testing

procedures that conform to Mo. Code Regs. Ann. Tit. 10, § 20-7.015. See Standard Condition

I.A.4, Previous Carthage Permit; Standard Condition I.A.4, Louisiana Permit; and Standard

Condition I.A.4, Current Carthage Permit.

          73.   In March 2015 at the Louisiana Facility and in August 2014 at the Carthage

Facility, Dyno failed to conduct proper test procedures on its wastewater discharged from both

facilities. Dyno also failed to perform appropriate quality controls on laboratory analyses for

various parameters including: temperature, BOD, TSS, ammonia, nitrate, chemical oxygen

demand, dissolved oxygen, zinc, hardness, oil and grease, Kjeldahl nitrogen, sulfate,

nitroglycerin, and ethylene glycol dinitrate.

          74.   For at least the last five years, Dyno’s internal laboratory reports from both

facilities have been incomplete. EPA could not verify that Dyno accurately transferred data from


                                                 12
           Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 12 of 30
the internal lab reports to the discharge monitoring reports because the records were missing

dates, outfall numbers, parameters tested, or other necessary information.

          75.   As of August 2014, Dyno was not sampling and monitoring the wastewater from

outfall 001H at the Carthage Facility, though Dyno was directing wastewater to the outfall.

          76.   Unless enjoined, Dyno will continue to discharge pollutants into waters of the

United States in violation of the sampling and record-keeping requirements of its NPDES

permits.

          77.   Pursuant to 33 U.S.C. §§ 1319(b) and (d), Dyno is liable for injunctive relief and

civil penalties. Maximum civil penalties for violations of the CWA are established by 33 U.S.C.

§ 1319(d) and 40 C.F.R. § 19.4, including violations of any condition or limitation in an NPDES

permit. The maximum civil penalty per day per violation of the CWA is $37,500 for violations

occurring on or before November 2, 2015, $51,570 per day per CWA violation occurring after

November 2, 2015, and $52,414 per day per CWA violation occurring after January 15, 2017.

                               FOURTH CLAIM FOR RELIEF
     (Violations of the Toxicity Conditions of the NPDES Permits at the Carthage Facility)

          78.   The United States realleges paragraphs 1 through 50 above as if fully set forth

herein.

          79.   The NPDES permits at the Carthage Facility require, “Waters shall be free from

substances or conditions in sufficient amounts to result in toxicity to humans, animals or aquatic

life.” See Special Condition C.7(b)(4), Previous Carthage Permit; Special Condition E.4(b)(4),

Current Carthage Permit.

          80.   The acute ammonia toxicity for species that should be found in Center Creek

range between 24 and 46 mg/l. The human health drinking water standard for nitrate is 10 mg/L.




                                                13
           Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 13 of 30
          81.   Between August 2015 and May 2016, Dyno discharged water with, on average,

722 mg/L of ammonia and 1680 mg/L of nitrates via outfall 010 at the Carthage Facility.

          82.   The acute zinc toxicity for species that should be found in Center Creek range

between 51 and 174 ug/L. The human health criteria is 7,400 ug/L.

          83.   In October 2016, zinc was discharged in water flowing to outfall 010. On August

12, 2014, Dyno discharged water with 441 ug/L of zinc at outfall 010. On October 24, 2016,

Dyno discharged an average of 210 ug/L of zinc at Carthage Facility outfall 010.

          84.   Unless enjoined, Dyno will continue to violate the Special Conditions of its

Current Carthage Permit.

          85.   Pursuant to 33 U.S.C. §§ 1319(b) and (d), Dyno is liable for injunctive relief and

civil penalties. Maximum civil penalties for violations of the CWA are established by 33 U.S.C.

§ 1319(d) and 40 C.F.R. § 19.4, including violations of any condition or limitation in an NPDES

permit. The maximum civil penalty per day per violation of the CWA is $37,500 for violations

occurring on or before November 2, 2015, and $51,570 per day per violation of the CWA for

violations occurring after November 2, 2015.

                              FIFTH CLAIM FOR RELIEF
 (Failure to Develop an Adequate Stormwater Pollution Prevention Plan at Carthage Facility)

          86.   The United States realleges paragraphs 1 through 50 above as if fully set forth
herein.
          87.   Dyno’s NPDES Permits require the Carthage and Louisiana facilities to develop

and implement Stormwater Pollution Prevention Plans (SWPPPs). See Special Condition I.C.9,

Louisiana Permit; and Special Condition E, Current Carthage Permit.

          88.   Dyno developed a SWPPP under the Current Carthage Permit, which states: “the

SWPPP must include the following: a listing of specific Best Management Practices (BMPs) and



                                                14
           Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 14 of 30
a narrative explaining how BMPs will be implemented to control and minimize the amount of

potential contaminants that may enter stormwater.”

       89.    Dyno’s Carthage SWPPP fails to identify BMPs necessary to control and

minimize dope house emissions from entering stormwater and fails to identify BMPs necessary

to control and minimize pollutant discharges from stormwater collected within secondary

containment throughout the facility. (In the dope house, Dyno mixes carbonaceous ingredients

such as wood pulp or walnut shells with ammonium nitrate and sodium nitrate as part of the

dynamite production process.)

       90.    Dyno’s SWPPP for Carthage fails to provide a narrative explaining how BMPs

identified on pages 9 & 10 of the SWPPP will be implemented to control and minimize the

amount of potential contaminants that may enter stormwater.

       91.    Dyno’s failure to develop an adequate SWPPP is a violation of Dyno’s Current

Carthage Permit, and as such, is a violation of Sections 301(a) and 402(p) of the CWA, 33

U.S.C. §§ 1311(a) and 1342(p), and implementing regulations.

       92.    Pursuant to 33 U.S.C. §§ 1319(b) and (d), Dyno is liable for injunctive relief and

civil penalties. Maximum civil penalties for violations of the CWA are established by 33 U.S.C.

§ 1319(d) and 40 C.F.R. § 19.4, including violations of any condition or limitation in an NPDES

permit. The maximum civil penalty per day per violation of the CWA is $37,500 for violations

occurring on or before November 2, 2015, $51,570 per day per CWA violation occurring after

November 2, 2015, and $52,414 per day per CWA violation occurring after January 15, 2017.




                                              15
        Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 15 of 30
                                SIXTH CLAIM FOR RELIEF
      (Failure to Adhere to Minimum Best Management Practices (BMPs) Requirements of
                            Louisiana and Current Carthage Permits)

          93.   The United States realleges paragraphs 1 through 50 above as if fully set forth

herein.

          94.   Dyno’s NPDES Permits require the Carthage and Louisiana facilities to comply

with minimum BMPs including the requirements to: (1) prevent the spillage or loss of fluids, oil,

grease, fuel, etc. from vehicle maintenance, equipment cleaning, or warehouse activities and

thereby prevent the contamination of storm water from these substances; (2) provide collection

facilities and arrange for proper disposal of waste products; and (3) provide sediment and erosion

control sufficient to prevent or control sediment loss off of the property. See Special Condition

C. 10, Louisiana Permit; and Special Condition E, Current Carthage Permit.

          95.   Dyno was spilling contact cooling water from the chub production area at the time

of EPA’s inspection of the Carthage Facility in August 2014. This spillage is ongoing, as

witnessed by a state inspector on January 29, 2016, and federal inspectors in October 2016 and

July 2017.

          96.   The spilled contact cooling water contains ammonia and nitrates. EPA’s soil

samples collected at one location where contact cooling water is spilled contained 1,050 mg/kg

of ammonia and 357 mg/kg of nitrate. Dyno’s samples of the contact cooling water contained

excessive amounts of ammonia and nitrates.

          97.   By allowing the contact cooling water to spill without containment, Dyno failed

to provide collection and arrange for disposal of waste products.

          98.   At the time of EPA’s Inspection and the October 2016 site visit of the Carthage

facility, EPA observed particulate emissions from the dope house accumulated on the ground



                                                16
           Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 16 of 30
exposed to precipitation. In October 2016, sampling results of the particulate emissions

collected outside of the dope house contained 17,200 mg/kg of nitrate.

       99.     By allowing the dope house particulate emissions to accumulate on the ground

around the exterior of the dope house, Dyno failed to provide collection and arrange for disposal

of waste products as required by the Current Carthage Permit.

       100.    Section 6.1 of the Louisiana SWPPP requires Dyno’s employees to promptly

clean up spilled or released material and that they must be vigilant about dry cleanup (i.e. routine

sweeping and cleanup where fugitive dusts and other materials may accumulate) in the prill truck

and rail loading areas.

       101.    Section 7 of the Louisiana SWPPP explains that if an inspection report describes

deficiencies in pollution control structures or procedures, Dyno will immediately correct such

deficiencies and immediately update the SWPPP to reflect the required changes.

       102.    Section 9 of the Louisiana SWPPP specifies that in the event of a spill that

impacts stormwater or the stormwater collection and retention system, Dyno will: “(1)

investigate the spill; (2) assess the spill/release information gathered by the investigation; (3)

take necessary steps to prevent injury to personnel, damage to equipment, and potential fire

hazard; and (4) initiate action to contact additional management or emergency personnel to stop

the spillage, initiate defensive action to contain the spill, and prevent runoff into a ditch, sewer,

or storm drain.”

       103.    The Louisiana Permit requires that Dyno document all corrective actions taken to

remedy deficiencies within 14 days of discovery.

       104.    In March 2015, EPA’s inspector identified multiple areas where Dyno’s failure to

clean up and dispose of waste products, or provide sediment and erosion control sufficient to



                                                  17
         Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 17 of 30
prevent or control sediment loss off of the property or take corrective action resulted in the

exposure of pollutants to precipitation events at the Louisiana Facility.

           105.    On various dates from November 25, 2013, through February 26, 2015,1 Dyno

completed inspections of the Louisiana Facility pursuant to its SWPPP and reported numerous

areas where Dyno failed to clean up and dispose of spills or releases, or provide sediment and

erosion control sufficient to prevent or control sediment loss off of the property, resulting in the

exposure of pollutants to precipitation. The same inspection reports also noted several instances

where containment structures needed repairs, but Dyno never documented any corrective actions.

           106.    Dyno’s failure to adhere to minimum BMPs is in violation of Dyno’s Current

Carthage Permit and Louisiana Permit, and as such, is in violation of Sections 301(a) and 402(p)

of the CWA, 33 U.S.C. §§ 1311(a) and 1342(p), and implementing regulations.

           107.    Pursuant to 33 U.S.C. §§ 1319(b) and (d), Dyno is liable for injunctive relief and

civil penalties. Maximum civil penalties for violations of the CWA are established by 33 U.S.C.

§ 1319(d) and 40 C.F.R. § 19.4, including violations of any condition or limitation in an NPDES

permit. The maximum civil penalty per day per violation of the CWA is $37,500 for violations

occurring on or before November 2, 2015, $51,570 per day per CWA violation occurring after

November 2, 2015, and $52,414 per day per CWA violation occurring after January 15, 2017.




1
    Dyno dated the inspection reports November 25, 2013; December 4, 2013; January 24, 2014; February 11, 2014;

April 21, 2014; May 30, 2014; June 17, 2014; July 30, 2014; August 20, 2014; September 16, 2014; October 22,

2014; November 19, 2014; December 15, 2014; January 30, 2015; and February 26, 2015.


                                                        18
            Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 18 of 30
                              SEVENTH CLAIM FOR RELIEF
             (Operating a Hazardous Waste Facility Without a Permit or Interim Status)

          108.   The United States realleges paragraphs 1 through 50 above as if fully set forth

herein.

          109.   Pursuant to Mo. Rev. Stat. § 260.390 [42 U.S.C. § 6925], all treatment, storage,

and disposal facilities must not operate without first obtaining a permit.

          110.   Pursuant to Mo. Rev. Stat. § 260.360.1(7) [42 U.S.C. § 6903], “disposal” means

“discharge, deposit, injection, dumping, spilling, leaking, or placing of any waste into or on any

land or water so that such waste, or any constituent thereof, may enter the environment or be

emitted into the air or be discharged into the waters, including groundwaters.”

          111.   In August 2014, an EPA inspector observed waste-like materials that Dyno had

generated at the Carthage Facility, including: a container of suspected wash water located in the

hazardous waste storage area; and cooling water leaking from the troughs used to transport chub

explosives on to the ground, seeping under the building walls and into the soil. The material

seeping under the building and into the soil had the appearance of black sludge.

          112.   In October 2016, a soil sample taken under a dripping pipe that Dyno claims

conveyed air compressor/AC unit condensate at the Carthage Facility contained 26,000 ug/kg

PETN and 5,900 ug/kg TNT.

          113.   On March 22, 2017, Dyno Nobel collected two samples of the laundry water at

the Carthage Facility, which is discharged through outfall 003, and found 10,000 ug/L of TNT in

each sample, and 120 ug/L and 150 ug/L of PETN.

          114.   The discharge of explosives was not permitted at outfall 003 at the Carthage

Facility. The laundry wastewater does not receive the necessary treatment to remove explosives

and may potentially contaminate surface water, ground water and the soil along the flow path.


                                                 19
           Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 19 of 30
          115.   In March 2015, an EPA inspector observed waste-like materials that Dyno had

generated at the Louisiana Facility, including prilled (or solid spherical) ammonium nitrate

spilled on the ground throughout the buildings and outside of buildings.

          116.   On nine occasions from April 21, 2014 through February 26, 2015, in its

inspection reports conducted under its SWPPP, Dyno documented the presence of prilled

ammonium nitrate scattered on the ground of the Louisiana Facility, exposed to precipitation

events.

          117.   The wastes identified in Paragraphs 111 through 116, above, were discarded

materials that had been abandoned by Dyno or are inherently waste-like. Therefore, these wastes

were solid wastes within the meaning of 40 C.F.R. § 261.2, as incorporated in Mo. Code Regs.

Ann. Tit. 10, § 25-4.261(1).

          118.   Dyno did not have a permit to dispose of any of these solid wastes at either of its

facilities.

          119.   Dyno violated Mo. Rev. Stat. § 260.390 [42 U.S.C. § 6925] by disposing of

hazardous waste at its Carthage and Louisiana facilities without a permit.

          120.   Pursuant to 40 C.F.R. § 262.11, as incorporated by reference at 10 C.S.R. 25-

5.262(1), a generator of solid waste, as defined in 40 C.F.R. § 260.10, is required to determine if

the solid waste is a hazardous waste.

          121.   Dyno had not made a hazardous waste determination on any of these solid wastes

generated at either of its facilities.

          122.   Dyno’s failure to make a hazardous waste determination is a violation of Mo.

Code Regs. Ann. Tit. 10, § 25-5.262(1), 40 C.F.R. § 262.11.




                                                  20
           Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 20 of 30
          123.   Each day that hazardous waste was disposed at the Carthage and Louisiana

facilities without a permit or a hazardous waste determination constitutes a separate violation

pursuant to Section 3008(g) of RCRA, 42 U.S.C. § 6928(g).

          124.   Pursuant to 42 U.S.C. § 6928(g) and 40 C.F.R. § 19.4, Dyno is liable to the

United States for a civil penalty in an amount not to exceed $37,500 per day for each violation

occurring after January 12, 2009, and $71,264 per day for each violation occurring after January

2, 2015.

                            EIGHTH CLAIM FOR RELIEF
 (Failing to Meet the RCRA Generator Requirements at the Carthage and Louisiana Facilities)

          125.   The United States realleges paragraphs 1 through 50 above as if fully set forth

herein.

          126.   The regulations at 40 C.F.R. § 262.34(b), as incorporated by reference at Mo.

Code Regs. Ann. Tit. 10, § 25-5.262, state that a generator who accumulates hazardous waste for

more than 90 days is an operator of a storage facility and is subject to the requirements of 40

C.F.R. Parts 264 and 265 and the permit requirements of 40 C.F.R. Part 270 unless it has been

granted an extension to the 90 days.

          127.   From September 23 to 25, 2014, Dyno had been accumulating hazardous waste at

its Carthage Facility in excess of 90 days. Specifically Dyno was keeping one 55-gallon drum of

corrosive hazardous waste material unlabeled and outdoors since at least December 2013.

          128.   By accumulating hazardous waste in excess of the time period allowed by the

LQG permit exemption and failing to comply with the management requirements listed in the

LQG permit exemption, Dyno was storing hazardous waste without a permit or interim status, in

violation of 42 U.S.C. § 6925(a).




                                                 21
           Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 21 of 30
       129.    The wastes identified in Paragraphs 111 through 116, above, were discarded

materials that had been abandoned by Dyno or are inherently waste-like. Therefore, these wastes

were solid wastes within the meaning of 40 C.F.R. § 261.2, as incorporated in Mo. Code Regs.

Ann. Tit. 10, § 25-4.261(1).

       130.    The regulations at 40 C.F.R. § 262.34(a)(2) require that while being accumulated

on-site, each hazardous waste container has the date upon which each period of accumulation

begins clearly marked and visible for inspection on each container. The regulations at 40 C.F.R.

§ 262.34(a)(3) require that while being accumulated on-site, each hazardous waste container is

labeled or marked clearly with the words, “Hazardous Waste”.

       131.    In September 2014, Dyno was storing hazardous waste at its Carthage Facility in

numerous containers of which it had failed to label with an accumulation start date and/or with

the words “Hazardous Waste.”

       132.    By failing to adhere to the labeling conditions of the LQG permit exemption,

Dyno was storing hazardous waste without a permit or interim status, in violation of 42 U.S.C.

§ 6925(a).

       133.    The regulations at 40 C.F.R. § 265.51, as found in Part 265 Subpart D, require

that each owner or operator must have a contingency plan for his facility. The contingency plan

must contain the elements described in 40 C.F.R. § 265.52.

       134.    As of September 2014, Dyno had not updated its Carthage Facility contingency

plan with the names of the emergency coordinators since December 3, 2013. The contingency

plan should have been updated at least as early as February 2014.

       135.    Each day that Dyno accumulated hazardous waste beyond the time period allowed

by the LQG permit exemption; failed to properly label hazardous waste; and failed to update its



                                               22
        Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 22 of 30
Carthage Facility contingency plan constitutes a separate violation pursuant to Section 3008(g)

of RCRA, 42 U.S.C. § 6928(g).

          136.   Pursuant to 42 U.S.C. § 6928(g) and 40 C.F.R. § 19.4, Dyno is liable to the

United States for a civil penalty in an amount not to exceed $37,500 per day for each violation

occurring after January 12, 2009, and $71,264 per day for each violation occurring after January

2, 2015.

                             NINTH CLAIM FOR RELIEF
(Offering Waste Without a Manifest & Transporting Waste to a Facility Without a Permit at the
                                    Carthage Facility)

          137.   The United States realleges paragraphs 1 through 50 above as if fully set forth

herein.

          138.   Pursuant to Mo. Rev. Stat. § 260.380.1(6), hazardous waste generators must

provide a separate manifest to the transporter for each load of hazardous waste transported from

the premises where it was generated.

          139.   Pursuant to Mo. Rev. Stat. § 260.380.1(7), hazardous waste generators must only

use a hazardous waste facility authorized to operate pursuant to the Missouri Hazardous Waste

Management Law, RCRA, or another state’s hazardous waste management program authorized

pursuant to RCRA for treatment, resource recovery, disposal or storage of hazardous waste.

          140.   During its RCRA inspection, EPA found that Dyno failed to manifest wastewater

shipped off-site from the Thermal Treatment Unit of the Carthage Facility, though that

wastewater contained lead in concentrations over 5 mg/liter and is thus a hazardous waste.

          141.   Upon information and belief, Dyno continues to ship offsite wastewater from the

Thermal Treatment Unit of the Carthage Facility, though that wastewater contains lead in

concentrations at or over 5 mg/liter and is thus a hazardous waste.



                                                 23
           Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 23 of 30
       142.    Each day that Dyno failed to manifest its shipments of hazardous wastewater

constitutes a separate violation pursuant to Section 3008(g) of RCRA, 42 U.S.C. § 6928(g).

       143.    Pursuant to 42 U.S.C. § 6928(g) and 40 C.F.R. § 19.4, Dyno is liable to the

United States for injunctive relief and a civil penalty in an amount not to exceed $37,500 per day

for each violation occurring after January 12, 2009, and $71,264 per day for each violation

occurring after January 2, 2015.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff the United States respectfully requests that this Court grant the

following relief:

               Enter judgment finding Dyno is liable for the foregoing violations;
               Assess civil penalties against Dyno in amounts not to exceed those provided

pursuant to 33 U.S.C. § 1319(d) and 42 U.S.C. § 6928(g);

               Order Dyno to take appropriate steps as may be necessary to remedy violations

pursuant to 33 U.S.C. § 1319(b) and 42 U.S.C. § 6928(a);

               Award the United States its costs in this action; and

               Grant such other and further relief as the Court deems just and proper.

                                              Respectfully submitted,


                                             JEFFREY BOSSERT CLARK
                                             Assistant Attorney General
                                             Environment & Natural Resources Division
                                             United States Department of Justice

                                             s/ Katherine L. Matthews
                                             KATHERINE L. MATTHEWS
                                             Senior Counsel
                                             Environmental Enforcement Section
                                             Environment & Natural Resources Division
                                             United States Department of Justice
                                             999 18th Street


                                                24
         Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 24 of 30
                            South Terrace – Suite 370
                            Denver, CO 80202
                            Phone: 303-844-1365
                            Fax: 303-844-1350
                            Kate.Matthews@usdoj.gov

                            s/ Danica Anderson Glaser
                            DANICA ANDERSON GLASER, DC #1005853
                            Trial Attorney
                            Environmental Enforcement Section
                            Environment & Natural Resources Division
                            U.S. Department of Justice
                            P.O. Box 7611, Ben Franklin Station
                            Washington, DC 20044
                            Phone: 202-514-5270
                            danica.glaser@usdoj.gov


                            Timothy A. Garrison
                            United States Attorney
                            Western District of Missouri

                            s/ Charles M. Thomas
                            CHARLES M. THOMAS, MO Bar #28522
                            Assistant United States Attorney
                            Charles Evans Whittaker Courthouse
                            400 East Ninth Street, Room 5510
                            Kansas City, MO 64106
                            Phone: 816-426-3130
                            charles.thomas@usdoj.gov




                              25
Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 25 of 30
                                        Appendix A

Louisiana Facility Effluent Limit Violations
 Louisiana 
 Outfall    DMR Date  Parameter                Unit      Limit    Limit type     DMR 
001           6/30/2011   Ammonia              lb/day       147   Monthly Avg.     181
001           7/31/2011   Temperature          deg F        100   Daily Max.       107
001           7/31/2011   Temperature          deg F        100   Daily Max.       104
001           7/31/2011   Temperature          deg F        100   Daily Max.       103
001           7/31/2011   Temperature          deg F        100   Daily Max.       101
001           7/31/2011   Temperature          deg F        100   Daily Max.       105
001           7/31/2011   Temperature          deg F        100   Daily Max.       102
001           8/31/2011   Temperature          deg F        100   Daily Max.       102
001           8/31/2011   Temperature          deg F        100   Daily Max.       103
001           8/31/2011   Temperature          deg F        100   Daily Max.       102
001           8/31/2011   Temperature          deg F        100   Daily Max.       104
             12/31/201                                          Monthly 
001                  1  Ammonia                lb/day      147  Avg.               157 
001           2/29/2012   Temperature          deg F        100   Daily Max.       102
001          3/19/2012    Temperature, Tcap    deg F         57   Daily Max.      60.0 
001          3/20/2012    Temperature, Tcap    deg F         57   Daily Max.      61.0 
001          3/20/2012    Temperature, Tmax    deg F         60   Daily Max.      61.0 
001          3/21/2012    Temperature, Tcap    deg F         57   Daily Max.      63.0 
001          3/21/2012    Temperature, Tmax    deg F         60   Daily Max.      63.0 
001          3/22/2012    Temperature, Tcap    deg F         57   Daily Max.      63.0 
001          3/22/2012    Temperature, Tmax    deg F         60   Daily Max.      63.0 
001          3/23/2012    Temperature, Tcap    deg F         57   Daily Max.      63.0 
001          3/23/2012    Temperature, Tmax    deg F         60   Daily Max.      63.0 
001          3/24/2012    Temperature, Tcap    deg F         57   Daily Max.      63.0 
001          3/24/2012    Temperature, Tmax    deg F         60   Daily Max.      63.0 
001          3/25/2012    Temperature, Tcap    deg F         57   Daily Max.      64.0 
001          3/25/2012    Temperature, Tmax    deg F         60   Daily Max.      64.0 
001          3/26/2012    Temperature, Tcap    deg F         57   Daily Max.      63.0 
001          3/26/2012    Temperature, Tmax    deg F         60   Daily Max.      63.0 
001          3/27/2012    Temperature, Tcap    deg F         57   Daily Max.      64.0 
001          3/27/2012    Temperature, Tmax    deg F         60   Daily Max.      64.0 
001          3/28/2012    Temperature, Tcap    deg F         57   Daily Max.      64.0 
001          3/28/2012    Temperature, Tmax    deg F         60   Daily Max.      64.0 
001          3/29/2012    Temperature, Tcap    deg F         57   Daily Max.      62.0 
001          3/29/2012    Temperature, Tmax    deg F         60   Daily Max.      62.0 
001          3/30/2012    Temperature, Tcap    deg F         57   Daily Max.      62.0 
001          3/30/2012    Temperature, Tmax    deg F         60   Daily Max.      62.0 



        Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 26 of 30
    Louisiana 
    Outfall    DMR Date  Parameter                            Unit            Limit     Limit type          DMR 
    001         3/31/2012  Temperature, Tcap                  deg F                57   Daily Max.           62.0 
                                                                                        Monthly 
    001            3/31/2012  Temperature, Tcap               deg F                57   Avg.                 60.8 
    001            3/31/2012  Temperature, Tmax               deg F                60   Daily Max.           62.0 
                                                                                        Monthly 
    001            3/31/2012  Temperature, Tmax               deg F                60   Avg.                  60.8 
    001              5/31/2012    Ammonia                     lb/day              148   Monthly Avg.          174
    001            6/30/2012  pH                              SU                  6.5  Minimum                 6.3 
    001            6/30/2012  pH                              SU                  6.5  Minimum                 5.8 
    001            10/31/2012     pH                          SU                    9   Maximum               10.2
    001            12/31/2012     Ammonia                     lb/day              148   Monthly Avg.          166
    001            1/31/2013  pH                              SU                    9  Maximum                 9.2 
    001              4/30/2013    Ammonia                     lb/day              148   Monthly Avg.          157
    001            7/31/2013  pH                              SU                    9  Maximum                 9.5 
    001              9/30/2013    pH                          SU                  6.5   Minimum               6.42
    001            9/30/2013  Nitrate                         lb/day             893  Daily Max.             1123 
                                                                                      Monthly 
    001            9/30/2013  Nitrate                         lb/day             341  Avg.                    349 
    001            10/31/2013     pH                          SU                  6.5   Minimum               6.41
                   11/21/201
    002                    3  BOD                             mg/L                 45  Weekly Avg.             46 
                   11/27/201
    002                    3  BOD                             mg/L                 45  Weekly Avg.             54 
    002            11/30/2013     BOD, 5-day                  mg/L                 30   Monthly Avg.          65.7
    002            11/30/2013     BOD, 5-day                  mg/L                 45   Weekly Avg.           100
    001            12/31/2013     pH                          SU                  6.5   Minimum                6.3
                                                              CFU/100m
    002            6/30/2014  E. coli                         L                  630  Daily Max.            14100 
                                                              CFU/100m                Monthly 
    002            6/30/2014  E. coli                         L                  126  Avg.                  246.3 
                                                              CFU/100m
    002            6/30/2014  E. coli                         L                  630  Daily Max.             2610 
    001              8/31/2014    pH                          SU                  6.5   Minimum                6.1
                                                              CFU/100m
    002            9/30/2014  E. coli                         L                  630  Daily Max.             5750 



2
    Dyno Nobel did not report hours out of compliance in accordance with the permit. As such, 24 hours of

noncompliance was concluded from the presented data.


                                                          2
            Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 27 of 30
    Louisiana 
    Outfall    DMR Date  Parameter                            Unit            Limit   Limit type           DMR 
                10/31/201                                                             Monthly 
    001                 4  Nitrate                            lb/day             341  Avg.                    343 
    001            11/30/2014     Ammonia                     lb/day              122   Monthly Avg.              157
    001            12/31/2014     Ammonia                     lb/day              122   Monthly Avg.              158
    001              1/31/2015    Ammonia                     lb/day              122   Monthly Avg.              217
                                                                                      Monthly 
    001            2/28/2015  Nitrate                         lb/day             341  Avg.                    358 
    001              2/28/2015    Ammonia                     lb/day              122   Monthly Avg.              182
    001              3/31/2015    Ammonia                     lb/day              122   Monthly Avg.              208
                                                              CFU/100m
    002            6/30/2015  E. coli                         L                  630  Daily Max.             8660 
    001            6/30/2015  Nitrate                         lb/day             893  Daily Max.              957 
                                                                                      Monthly 
    001            6/30/2015  Nitrate                         lb/day             341  Avg.                    371 
    003              7/31/2015    pH                          SU                    9   Maximum                   9.2
    003              7/31/2015    pH                          SU                    9   Maximum                   9.5
    003              7/31/2015    pH                          SU                    9   Maximum                   9.2
    003              7/31/2015    pH                          SU                    9   Maximum                   9.3
    002              7/31/2015    E. coli                     CFU/100mL           630   Daily Max.                839
                   11/30/201
    001                    5  Ammonia                         lb/day              122   Monthly Avg.          1233
    001            12/31/2015     Ammonia                     lb/day              122   Monthly Avg.              146
    001            2/28/2016  ammonia                         lb/day              122   Monthly Avg.        126.82
    001              3/21/2016    pH                          SU                    9   Maximum                   9.14
    001              3/21/2016    pH                          SU                    9   Maximum                   9.83
    001              3/31/2016    Ammonia                     lb/day              122   Monthly Avg.              170
    003              6/30/2016    pH                          SU                    9   Maximum                   9.3
    003              7/12/2016    pH                          SU                    9   Maximum                   9.3
    003              7/12/2016    pH                          SU                    9   Maximum                   9.3
    003              7/12/2016    pH                          SU                    9   Maximum                   9.1
    003              7/12/2016    pH                          SU                    9   Maximum                   9.5
    003              7/19/2016    pH                          SU                    9   Maximum                   9.5
    003              7/19/2016    pH                          SU                    9   Maximum                   9.4
    003              7/19/2016    pH                          SU                    9   Maximum                   9.5


3
    DMR data incorrectly calculated. Recalculated the average using the supporting data provided with the DMR.
4
    Dyno Nobel did not report hours out of compliance in accordance with the permit for 3/21/16 nor 2/23/16. As

such, 24 hours of noncompliance was concluded from the presented data


                                                          3
            Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 28 of 30
    Louisiana 
    Outfall    DMR Date            Parameter                    Unit             Limit     Limit type         DMR 
    003              7/19/2016     pH                           SU                     9   Maximum                 9.5
    003             10/31/2016     E. coli                      CFU/100mL           630    Daily Max.           4880
                                                                                                               24200
    002             10/31/2016     E. coli                      CFU/100mL           630    Daily Max.              0
    002             10/31/2016     E. coli                      CFU/100mL           126    Monthly Avg.          1711
    001             10/31/2016     Oil and                      mg/L                 15    Daily Max.               86
    001             10/31/2016     Oil and grease               mg/L                 10    Monthly Avg.          10.45
    002              4/30/2017     E. coli                      CFU/100mL           630    Daily Max.            4110




5
    DMR reporting violation in addition to effluent violation for Oil and Grease. The reporting limit identified in Dyno

Noble’s sample analysis SOP is 2.0 mg/L. The DMR for this month included values of less than 2 mg/L for 9

samples. The monthly average was recalculated correctly.


                                                            4
             Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 29 of 30
Carthage Facility Effluent Limit Violations

Carthage Outfall    DMR Date      Parameter            Units    Limit    Limit Type      DMR  
004                 10/31/2012    Ammonia              mg/L        14    Monthly Avg.    41.3 
004                 10/31/2012    Ammonia              mg/L        36    Daily Max.      89.9 
004                 10/31/2012    Nitrate              mg/L      136     Daily Max.       138 
004                 10/31/2012    Nitrate              mg/L        68    Monthly Avg.    71.2 
003                 10/31/2012    pH                   SU         6.5    Minimum           1.2 
003                 11/30/2012    pH                   SU           9    Maximum           9.6 
003                 11/30/2012    pH                   SU           9    Maximum           9.6 
004                  1/31/2013    Ammonia              mg/L        14    Monthly Avg.    20.3 
004                  1/31/2014    Nitroglycerin        mg/L      0.21    Daily Max.        2.5 
004                  1/31/2014    Nitroglycerin        mg/L      0.11    Monthly Avg.      2.5 
004                  3/31/2014    Nitroglycerin        mg/L      0.21    Daily Max.        2.5 
004                  3/31/2014    Nitroglycerin        mg/L      0.11    Monthly Avg.      2.5 
003                  4/30/2014    pH                   SU           9    Maximum           9.5 
003                  5/30/2014    pH                   SU           9    Maximum           9.1 
003                  1/31/2015    pH                   SU           9    Maximum         10.2 
008                  3/31/2015    TSS                  mg/L        30    Monthly Avg.       38 
004                  5/31/2015    TSS                  mg/L        30    Monthly Avg.    48.7 
004                  5/31/2015    TSS                  mg/L        50    Maximum          140 
009                  6/30/2015    TSS                  mg/L        30    Monthly Avg.       32 
013                  9/30/2015    pH                   SU         6.5    Minimum           4.9 
016                  9/30/2015    pH                   SU         6.5    Minimum           5.2 
003                  8/31/2017    pH                   SU           9    Maximum           9.4 




                                                   5
        Case 3:19-cv-05031-MDH Document 1 Filed 04/15/19 Page 30 of 30
,S 44 (Rev.02/19)                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEEINSTRUCTIONS ON NEXTPAGE OFTH/S FORM.)

I.(a) PLAINTIFFS                                                                                          DEFENDANTS
UNITED STATES OF AMERICA                                                                                DYNO NOBEL, INC.

 (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant   Jasper
                      ( EXCEPTIN U.S. PLAINTIFF CASES)                                                                         ( !N U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                  THE TRACT OF LAND INVOLVED.

       C     Attorneys (Firm Name, Address, and Telephone Number)                                          Attortleys (IfKnown)
Ka Brine Matthews, U.S. Department of Justice, 999 18th St., South
Terr., Ste. 370, Denver, CO 80202, 303-844-1365; Charles Thomas,400
E. Ninth St., Rm 5510, Kansas City, MO,64106, 816-426-3130

II. BASIS OF JURISDICTION(P[ace an 'x"in One Box On[y)                                      11L 1;I11GE1V.~tilY VN YK11Vl.;lYAL YAKl lEJ (Place an 'X" in One Boxfor Plarnti„~
                                                                                                  (  For Diversity Cases Only)                            and One Boxfor Defendant)
L~ l       U.S. Government            O 3 Federal Quesrion                                                                   PTF DEF                                    PTF      DEF
             Plaintiff                      (U.S. Government Not a Parry)                      Citizen of This State         O 1 O 1 Incorporated or Principal Place      O 4     O4
                                                                                                                                       of Business In This State

O 2 U.S. Government                   O 4 Diversity                                             Citizen of Mother State            O 2    O 2    Incorporated and Principal Place    O 5     O 5
       Defendant                            (Indicate Citizenship ofParties in Item Ill)                                                            ofBusiness In Another State

                                                                                                Citizen or Subject ofa             O 3    O 3    Foreign Nation                      O 6     O6
                                                                                                  ❑,..e.,.., r,..,.,«...
iV _ N ATI i R F.(1F Cl iIT ivi„~o ,,., ^r^ ;~ n„a R„r nnn,i                                                                              Click here foc Nature of Suit Code Descrintions.
        C NTRACT                                      TORTS                                       FORFEITURE/PENALTY                       BANHItUPTCY                   THER STATUTES
O   110 Insurance                     PERSONAL INJURY                PERSONAL INJURY            O 625 Drug Related Seizure           O 422 Appeal 28 USC 158        O 375 False Claims Act
Q   120 Marine                      O 310 Airplane                 O 365 Personal Injury -            ofProperty 21 USC 881          O 423 Withdrawal               O 376 Qui Tam(31 USC
Q   130 Miller Act                  O 315 Airplane Product                Product Liability     O 690 Other                                28 USC 157                      3729(a))
O   140 Negotiable Instrument              Liability               O 367 Health Caze/                                                                               O 400 State Reapportionment
O   150 Recovery of Overpayment     O 320 Assault, Libel &               Pharmaceutical                                                PR PERTY RI HT               O 410 Anritrust
       & Enforcement ofJudgment            Slander                       Personal Injury                                             O 820 Copyrights               Q 430 Banks and Banking
O   151 Medicare Act                O 330 Federal Employers'             Product Liability                                           O 830 Patent                   O 450 Commerce
O   152 Recovery of Defaulted              Liability               O 368 Asbestos Personal                                           O 835 Patent -Abbreviated      O 460 Deportation
        Student Loans               O 340 Marine                          Injury Product                                                   New Drug Application     O 470 Racketeer Influenced and
      (Excludes Veterans)           O 345 Marine Product                  Liability                                                  O 840 Trademark                      Corrupt Organizations
O   153 Recovery of Overpayment            Liability                PERSONAL PROPERTY                                                         L E RITY              O 480 Consumer Credit
        of Veteran's Benefits       O 350 Motor Vehicle            Q 370 Other Fraud            O 7l0 Fair Labor Standards           O 861 HIA (1395f~              Q 485 Telephone Consumer
O   160 Stockholders' Suits         O 355 Motor Vehicle            O 371 Truth in Lending              Act                           O 862 Black Lung(923)                Protection Act
O   190 Other Contract                    Product Liability        O 380 Other Personal         O 720 Labor/Management               O 863 DIWC/DIWW (405(g))       O 490 Cable/Sat TV
O   195 Conhact Product Liability   O 360 Other Personal                 Property Damage               Relations                     O 864 SSID Title XVI           O 850 Securities/Commodities/
O   196 Franchise                         Injury                   O 385 Property Damage        Q 740 Railway Labor Act              O 865 RSI(405(g))                     Exchange
                                    O 362 Personal Injury -              Product Liability      O 751 Family and Medical                                            O 890 Other Statutory Actions
                                          Medical Mal racrice                                          Leave Act                                                    O 891 Agricultural Acts
        REAL PROPERTY                   CIVIL RIGHTS               PRISONER PETITIONS           Q 790 Other Labor Litigation           FEDERAL TAX SUITS            ~:893 Environmental Matters
O   210 Land Condemnation           O 440 Other Civil Rights         Habeas Corpus:             O 791 Employee Retirement            O 870 Taxes(U.S. Plaintiff     O 895 Freedom of Information
O   220 Foreclosure                 O 441 Voting                   O 463 Alien Detainee               Income Security Act                  or Defendant)                   Act
Q   230 Rent Lease & Ejechnent      O 442 Employment               Q 510 Motions to Vacate                                           O 871 IRS—Third Party          O 896 Arbitration
O   240 Torts to Land               O 443 Housing/                       Sentence                                                          26 USC 7609              O 899 Administrative Procedure
O   245 Tort Product Liability            Accommodations           Q 530 General                                                                                          Act/Review or Appeal of
Q   290 All Other Real Properly     O 445 Amer. w/Disabilities -   Q 535 Death Penalty                IMMIGRATION                                                         Agency Decision
                                          Employment                 Other:                     Q 462 Naturalization Application                                    O 950 Constitutionality of
                                    O 446 Amer. w/Disabilities -   O 540 Mandamus &Other        O 465 Other Immigration                                                   State Statutes
                                          Other                    Q 550 Civil Rights                 Actions
                                    O 448 Education                O 555 Prison Condition
                                                                   O 560 Civil Detainee -
                                                                         Conditions o£
                                                                         ConSnement

V.     ORIGIN ~Pra~e an 'X" in One Box Only)
~1         Original          O 2 Removed from           Q 3        Remanded from           ~ 4 Reinstated or        O 5 Transferred from         ~ 6 Multidistrict            O 8 Multidistrict
           Proceeding            State Court                       Appellate Court             Reopened                 Another District             Litigation -                 Litigation -
                                                                                                                        (spec~)                      Transfer                    Direct File
                                         Cite the U.S. Civil Statute under whtch you are filin (Do not citejurisdictionalstahrtes unless diversity):
                                         33 U.S.C.§ 1311(a) and 1342; 42 U.S.G~ §§ 6922 and 6925
VI. CAUSE OF ACTION                      Brief description of cause:
                     Enforcement action pursuant to Clean Water Act and Resource Conservation and Recovery Act
VII. REQUESTED IN   ❑ CHECK IF THIS IS A CLASS ACTION        DEMAND $                    CHECK YES only if demanded in complaint:
     COMPLAINT:        UNDER RULE 23,F.R.Cv.P.                                           NRY DEMAND:          O Yes      DNo

VIII. RELATED CASES)
                                           (See rnstractions):
            IF ANY                                                 NDGE                                                                  DOCKET NUMBER
DATE ~I /~'I ~                                                        SI      U ~ATT~~_ Y O~tEiORD




    RECEIPT #                     AMOUNT                                   APPLYING IFP                                    JUDGE                        MAG.JUDGE

                                Case 3:19-cv-05031-MDH Document 1-1 Filed 04/15/19 Page 1 of 1
